Citation Nr: 0823513	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a benign essential 
tremor of the right arm, claimed as peripheral neuropathy, 
including due to Agent Orange exposure.  

2.  Entitlement to service connection for rhinitis, including 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970 and from September 1985 to September 1988.  

This appeal to the Board of Veterans Appeals (Board) is from 
January and July 2006 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  

2.  There is no competent evidence, however, of any 
manifestation or diagnosis of any type of peripheral 
neuropathy (acute or subacute) during service or for many 
years after.  As well, there is no competent or credible 
evidence linking the veteran's benign essential tremor of his 
right arm to his periods of active military service, 
including to his presumed Agent Orange exposure in Vietnam.

3.  There is clear and unmistakable evidence the veteran had 
a pre-existing nasal disorder prior to service, noted on his 
entrance examination as "hay fever."  The nasal disorder, 
currently diagnosed as "rhinitis," clearly and unmistakably 
was not permanently exacerbated during his service beyond its 
natural progression, including from Agent Orange exposure.  



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's military service, including from Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.313 (2007).  

2.  Rhinitis was not incurred in or aggravated by the 
veteran's military service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1131, 1132, 
1137, 1153, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.313 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
veteran dated in October 2005 and May 2006.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It equally deserves mentioning that recent May and July 2006 
letters from the RO further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Notably, the RO 
provided the May 2006 VCAA Dingess notice prior to initially 
adjudicating the service connection claim for rhinitis in a 
July 2006 rating decision, and so, there is no timing or 
content deficiency for the VCAA notification of his rhinitis 
claim.  

With respect to the July 2006 Dingess notice for the service 
connection claim for peripheral neuropathy, the RO 
subsequently went back and readjudicated his claim in the May 
2007 supplemental statement of the case (SSOC) - including 
addressing any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs), private medical records as 
identified and authorized by the veteran, and arranged for VA 
compensation examinations for both claims on appeal.  The 
veteran himself also provided duplicate SMRs from his second 
period of active duty service and private medical records.  

The veteran authorized the release of additional private 
records.  The Board notes that VA is also required to make 
reasonable efforts to obtain relevant private medical 
records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  
Reasonable efforts to obtain records generally include an 
initial request, and if records are not received, at least 
one follow-up request.  Id.  Here, the RO made both an 
initial and follow-up request for private treatment records 
from Dr. D.K., although the RO did not ultimately receive a 
response.  Therefore, the Board is satisfied the RO has made 
reasonable efforts to obtain these private hospital records.  

The standards of McLendon are simply not met in this case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Initially, it is noted that the RO has already arranged 
relatively recent VA compensation examinations for both 
claims on appeal, in December 2005 for peripheral neuropathy 
and July 2006 for rhinitis, respectively.  Moreover, with 
respect to peripheral neuropathy, his SMRs are silent for 
complaints, treatment, or diagnoses, and there is no post-
service treatment for many years after.  There is no 
competent evidence showing the veteran developed peripheral 
neuropathy because of his military service - including 
consideration of the Agent Orange exposure presumption.  As 
for his claim for rhinitis, there is no competent evidence 
indicating a permanent increase in severity of this pre-
existing disorder, beyond its natural progression - also 
including consideration of the Agent Orange exposure 
presumption.  Rather, there is already a VA examiner's 
opinion of record opining against a finding of aggravation.  

So, the Board has sufficient evidence to fairly adjudicate 
these claims.  A VA examination and opinion would serve no 
constructive purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is more than enough evidence to decide his 
claims for service connection for the disabilities on appeal.  
So the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis for Peripheral Neuropathy

The veteran contends that he suffers from peripheral 
neuropathy, which has manifested itself as benign essential 
tremors in his right hand.  He alleges this condition is due 
to exposure to Agent Orange or another toxic herbicide agent 
during his military service in Vietnam.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As such, acute and subacute peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  In addition, for 
purposes of presumptive service connection, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.  
VA has specifically determined that "chronic" persistent 
peripheral neuropathy is not a disease associated with 
exposure to herbicide agent for purposes of the presumption.  
See 68 Fed. Reg. 27,630 (May 20, 2003) (emphasis added).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's DD Form 214 confirms he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent - such as Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).  

With regard to his claim for peripheral neuropathy, the 
veteran's December 2005 VA compensation examination diagnosed 
him for benign essential tremors of the right arm.  In 
addition, private treatment by Dr. A.S. from January 2004 to 
November 2005, states he suffers from severe essential 
tremors.  Finally, an August 2005 Veteran Service Office 
physician stated has had developed symptoms of peripheral 
neuropathy over the past few years.  So, the Board does not 
dispute that he currently has a disability of peripheral 
neuropathy.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

The Board must then determine whether he is entitled to 
presumptive service connection pursuant to 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6) for veterans presumed exposed to 
herbicides, as well as whether he is entitled to service 
connection on a direct incurrence basis.  Combee, 34 F.3d at 
1043.  Unfortunately, his claim fails in both these two 
respects.  

First, the Board must determine whether either the veteran's 
peripheral neuropathy is entitled to a presumption of service 
connection due to manifestations of the alleged diseases 
within a year of separation.  38 C.F.R. § 3.307(a)(6); 
3.309(e).  Again, acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed.  38 C.F.R. § 3.307(a)(6)(ii).  In his circumstance, 
this requires that peripheral neuropathy have manifested 
within one year after separation from active duty in Vietnam 
(ending in 1970), as this was his only period of service in 
Vietnam and exposure to Agent Orange.  In this regard, review 
of the service medical records shows no complaint, treatment, 
or diagnosis for any type of peripheral neuropathy within his 
period of active service in Vietnam, and certainly not 
manifestations of acute or subacute peripheral neuropathy as 
required by 38 C.F.R. § 3.309(e).  Nor is there any post-
service medical evidence of record revealing any 
manifestation until many years after separation, let alone 
within one year as required by the presumption.  He even 
admitted to the December 2005 VA examiner that his first 
tremors began five years after separation.  Even assuming he 
referred to his earlier period of service in Vietnam, this 
effectively places him well outside the time window of the 
presumption, which only allows one year for the symptoms to 
manifest to a degree of 10 percent or more.  Therefore, the 
presumption for service connection for peripheral neuropathy, 
due to Agent Orange exposure during service in the Vietnam 
War, is not for application here.  38 C.F.R. § 
3.307(a)(6)(ii).  

Second, the Board finds that service connection is also not 
warranted on a direct incurrence basis for the claimed 
peripheral neuropathy, to include as due to herbicide 
exposure.  As mentioned, the veteran's SMRs are completely 
unremarkable for any complaint, treatment, or diagnosis of 
peripheral neuropathy, or even essential tremors of his right 
arm during his periods of active military service.  In the 
absence of any peripheral neuropathy or essential tremors in 
service, the veteran's service medical records provide highly 
probative evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

In this respect, even though the veteran is presumed exposed 
to a toxic herbicide as a result of his service in Vietnam 
under 38 C.F.R. § 3.307(a)(6), there is no medical evidence 
of a nexus (i.e., link) between this condition and his 
military service from August 1968 to June 1970, to include 
exposure to herbicides in Vietnam.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  There 
is also no evidence of a nexus to his second period of 
military service from September 1985 to September 1988.  
Indeed, the December 2005 VA examination concluded that the 
etiology was unknown.  Indeed, there is no objective 
indication of treatment for peripheral neuropathy or 
essential tremors until nearly three decades after his 
separation from service from Vietnam, and until over a decade 
even after his second period of service.  Especially 
considering that his in-service records were silent on the 
disease, such long gaps between service and documented 
treatment are probative evidence against his claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that in the August 2005 Veteran 
Service Office letter by Dr. L.W., the physician notes the 
veteran's reported history, of exposure to Agent Orange in 
Vietnam, in the context of suffering symptoms of peripheral 
neuropathy.  But, in LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court indicated that "a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional".  That is to say, as the Court further 
explained in LeShore, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  Despite the 
veteran's reported history of suffering symptoms of 
peripheral neuropathy, even if indeed true, the August 2005 
treating physician did not offer any personal medical 
finding, comment, or opinion, confirming the veteran's 
assertions.  In other words, Dr. L.W. merely reporting what 
the veteran had told him concerning the history of his 
peripheral neuropathy was not tantamount to actually 
providing sufficient medical evidence demonstrating a nexus 
to service.  

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claims, and 
emphasizes that they do not assert any symptoms of peripheral 
neuropathy in service or for several years thereafter.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
In addition, as a layperson, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the existence and etiology of a neurological 
disorder involving peripheral neuropathy.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Thus, his personal opinion that he has peripheral 
neuropathy as a result of his military service, and in 
particular Agent Orange exposure, is not a sufficient basis 
for awarding service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for peripheral neuropathy, on either a 
direct or presumptive basis.  Accordingly, there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis of Nasal Disorder Claim

He asserts in his June 2007 representative's statement (VA 
Form 646) that "[h]is rhinitis, claimed as hay fever, 
although noted on his entrance examination, was sufficiently 
aggravated during his military service in the jungles of 
Vietnam, and exposure to herbicides, as to require continued 
treatment."  

The Board has already conceded that the veteran was exposed 
to herbicides in service as demonstrated by his service in 
the Vietnam War.  However, service connection on a 
presumptive basis for rhinitis based on herbicides exposure 
is not warranted, as it is not one of the listed disabilities 
for which presumptive service connection may be granted.  See 
38 C.F.R. § 3.309(e);  Notice, 72 Fed. Reg. 32395-32407 
(2007).  Consequently, the presumptive provisions of 38 
U.S.C.A. § 1116 do not apply.  This still leaves the veteran 
the possibility of establishing service connection by showing 
direct service incurrence or aggravation (including to 
Agent Orange exposure).  See Combee, 34 F.3d at 1043.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946.  38 U.S.C.A. § 1137.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners).  

The veteran had had a military entrance examination in June 
1968, prior to his first period of military service.  The 
examiner noted that he had "mild hay fever," as a pre-
existing disorder.  Therefore, he is not entitled to the 
presumption of soundness at the start of service.  That is to 
say, there is clear and unmistakable evidence supporting this 
conclusion of a pre-existing nasal disorder.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. 3.304(b).

Since this disorder was noted at entrance, it is his burden 
to show a permanent (not temporary or intermittent flare-ups) 
worsening of the pre-existing nasal disorder during service.  
In other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096; 
VAOPGCPREC 3-2003.  

The July 2006 VA compensation examination confirms that the 
veteran does indeed have a nasal disorder, namely rhinitis.  
Thus, there is no disputing that the veteran has a current 
nasal disability, and meets the first requirement for any 
service connection claim.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  

Here, there are SMRs during both first periods of service 
detailing some sporadic episodes of treatment in-service, 
including for rhinitis during 1969, respiratory infections in 
1985 and 1987, and sinusitis in 1986.  Nonetheless, the 
veteran has failed to establish through independent medical 
evidence, that there was any permanent increase in the 
severity of the pre-existing rhinitis beyond its natural 
progression.  See Paulson, 7 Vet. App. at 470-471; Crowe, 
7 Vet. App. at 246.  

There is simply no medical evidence or opinions of record 
supporting the veteran's claim that his pre-existing nasal 
disorder was permanently exacerbated during his period of 
active military service, let alone by exposure to herbicides 
in Vietnam.  Rather, the evidence is to the contrary.  
Indeed, the July 2006 VA compensation examiner found there 
was no specific aggravation beyond normal progression of 
sinus issues, because the number of episodes that he had did 
not appear to be excessive in frequency, as compared to the 
general population.  He further found that it is less likely 
as not (less than 50 percent probability) that that the 
veteran's hay fever (rhinitis) was aggravated beyond normal 
progression.  

Further, there are no post-service medical records 
documenting any complaints, treatment, or diagnoses for a 
nasal disorder for the fifteen years between his period of 
service in Vietnam (August 1968 to June 1970) and his second 
period of active military service domestically (September 
1985 to September 1988).  And after his second period of 
service ended, there was again no documented history of 
complaints, treatment, or diagnosis for any nasal disorder 
more than a decade.  The long gap in treatment between the 
two periods of service, and after his last period of service, 
are highly probative evidence against finding that any 
permanent increase in the severity of his rhinitis had 
occurred as a result of either period of service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

So there is no discernable increase in the severity of his 
rhinitis within the meaning of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a).  Simply stated, the evidence of record 
does not show his pre-existing rhinitis permanently worsened 
beyond its normal progression during his periods of active 
duty service.  And absent any evidence of an increase, the 
presumption of aggravation does not apply.  

Accordingly, as the preponderance of the evidence is against 
his nasal disorder claim, on the basis of aggravation of a 
pre-existing condition during service, the "benefit of the 
doubt" rule is not for application, and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.

ORDER

The claim for service connection for peripheral neuropathy is 
denied.  

The claim for service connection for a nasal disorder, 
including rhinitis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


